      Case 2:15-cv-00101-CJB-DPC Document 44 Filed 02/12/21 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA
---------------------------------------------------------------x
NICHOLAS CONNORS, in his capacity as father :
and natural tutor, and MONIQUE McCOY, and                      : CIVIL ACTION NO: 2:15-cv-00101
JEFFREY McCOY in their capacity as tutors of                   :
NILIJAH CONNORS,                                               : JUDGE BARBIER
                                                               :
         Plaintiffs,                                           :  MAGISTRATE JUDGE
v.                                                             :       CURRAULT
                                                               :
JAMES POHLMAN, in his official capacity as                     :
Sheriff of St. Bernard Parish Sheriff’s Office;                :
ANDRE DOMINICK, in his individual capacity; :
TIMOTHY WILLIAMS, in his individual capacity; :
DEBRA BECNEL, in her individual capacity;                      :
LISA VACCARELLA, in her individual capacity; :
and THE PRINCETON EXCESS AND SURPLUS :
LINES INSURANCE COMPANY,                                       :
                                                               :
                  Defendants.                                  :
---------------------------------------------------------------x


                                    ENTRY OF DEFAULT

        Considering the Request for Entry of Default by Plaintiffs Nicholas Conners, Jeffrey

 McCoy and Monique McCoy,

        The default of Defendant TIMOTHY WILLIAMS is hereby entered pursuant to Rule

 55(a) of the Federal Rules of Civil Procedure.




            Feb 12 2021
